Title: To Benjamin Franklin from the Marquis de La Rouërie, 15 January 1785
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Franklin, Benjamin


				
					Sir
					paris 15 Jry. 1785—
				
				The ponctuality of america in her engagement with us having impressed our hearts with gratitude & respect, we have

wished to communicate and fire theses sentiments in every honest Breast in our Country—we have thought that, by publishing the inclosed paper—we would, in some measure, attain our purpose—I send it to your Exellency for your approbation, and as we hope you will grant it to us, I request you would send it to me— I have the honor to Be with great respect your Exellency’s Sir the most obdt. hbl. Servte.
				
					
						Armand Mqis. de la Rouerie—
					
					his Exellency B— franklin—
				
			 
				Addressed: his Exellency Bmin. franklin— / ministre plenipotentiary from the united / states of america to the Court of / france / passy—
				Notation: Armand Ms de la Rouerie 15 Jany 85
			 
				[Enclosure]
				
					paris Ce 14 Janvier 1785—
				
				Les etats unis viennent de faire payer la premiere année de rente sur les Contrats accordés a Ceux des officiers françois qui avoient servi dans leurs armées pendant et Jusqu’a la Conclusion de la derniere Guerre— La ponctualité de ce payement fait le plus grand honneur à cette republique naissante, et ne peut manquer de retablir la Confiance publique que sur des Bruits mal fondés on etoit que trop disposé a leur refuter— La dete des officiers françois etoit sans doute des plus sacrées, C’etoit le prix de leur veilles, de leurs travaux et de leur vies prodigués dans une revolution aussi difficile que glorieuse—mais si Ces officiers avoient des droits particuliers á la reconnoissance publique, on ne peut trop admirer l’empressement et l’exactitude avec lesqu’els les etats unis ont Commancé à la leur temoigner— Cet evenement qui prouve incontestablement ce que l’on doit attendre de la probité nationalle de Ce peuple, est sans doute le fruit de l’ordre etabli dans le departement des finances par l’habile surintendant Robert Morris, et l’heureux presage d’une administration sage et equitable de la part de ses successeurs—
			